BAKER, Judge,
concurring and dissenting.
Although I agree with the majority's review of the applicable statutes and precedent, I must respectfully dissent with their decision to remand the cause for further determination of a reasonable counsel fee. Judge Boles's order of November 80, 1988, (referred to in Slip Opinion, p. 591) requiring the county to pay $822.80 of the juvenile's fee and the parents to pay $1,212 of the fee inherently includes a finding that the fee is a reasonable one. No appeal of that determination has been timely instituted. Thus, I would remand with instrue tions to submit the total claim which Judge Boles has determined to be reasonable, in the sum of $1584.80, for payment by the county.